Exhibit 10.4

PLAN DOCUMENT

Fiscal Year 2010

Executive Incentive Program

 

1.0 Summary

The Exar Corporation (the “Company”) Fiscal Year 2010 Executive Incentive
Program (the “Plan”) is a stock based incentive program designed to motivate
participants to achieve the Company’s financial and operational goals and to
reward them for performance against those goals. Incentives granted under the
Plan are denominated in shares of the Company’s common stock and are subject to
the attainment of the Company’s performance goals as established by the
Compensation Committee of the Board of Directors (the “Board”) for the fiscal
year.

 

2.0 Eligibility

Participants are approved solely at the discretion of the Compensation Committee
when acting on behalf of the full Board. All executive officers are eligible to
be considered for participation. The President/CEO may recommend that additional
employees of the Company and its subsidiaries participate in the Plan, subject
to the approval of the Compensation Committee.

 

3.0 Administration

The Compensation Committee is ultimately responsible for administering the Plan,
and has designated the Management Committee, consisting of the President/CEO,
the Vice President/CFO, and the Vice President of Human Resources to administer
the Plan, provided that the Compensation Committee shall make all determinations
with respect to incentives granted to executive officers under the Plan. The
Board, in its sole discretion, may amend or terminate the Plan, or any part
thereof, at any time and for any reason without prior notice.

 

4.0 Award Determination

Bonuses awarded under the Plan will be calculated using a formula that includes
(a) the “Target Share Award” (calculated as described below based on the
participant’s Target Incentive), (b) a “Target Pool Earned”, and (c) an
“Individual Performance Adjustment Factor.” For purposes of clarity, no bonuses
will be paid under the Plan if the Target Pool is determined under Section 5.4
of the Plan to be zero.

 

5.0 Definitions

 

  5.1 The Salary

“Base Salary” is the participant’s annualized rate of base salary, effective as
of March 30, 2009, exclusive of any bonuses, incentive payments or awards, auto
allowance, and any other such extras or perquisites over base pay.

 

1



--------------------------------------------------------------------------------

  5.2 The Target Incentive

A participant’s “Target Incentive” is expressed as a percentage of the
participant’s Base Salary. Each participant will have a Target Incentive. The
Compensation Committee will assign and approve the Target Incentive for each of
the participants, although the Compensation Committee may delegate to the
President/CEO the authority to determine the Target Incentive for participants
who are not executive officers. The President/CEO will recommend to the
Compensation Committee Target Incentives for executives other than himself, and
the Management Committee will recommend Target Incentives for each participant
other than the executives.

 

  5.3 The Target Share Award

A participant’s “Target Share Award” is calculated by multiplying the
participant’s Target Incentive by their “Salary” and dividing that amount by a
share value of $7.50. This share value has been established by the Compensation
Committee for purposes of the Plan and is greater than the value of the
Company’s common stock on the date the Plan was adopted. Each participant’s
Target Share Award is subject to adjustment by the Compensation Committee upon
the occurrence of a stock split, reorganization or other similar event affecting
the Company’s common stock in accordance with the principles set forth in
Section 7.1 of the Company’s 2006 Equity Incentive Plan (the “2006 Plan”).

 

  5.4 The Target Pool Earned

At the end of the fiscal year, the Compensation Committee will determine the
percentage of the “Target Pool Earned” for all participants by assessing the
Company’s financial performance against financial goals for net revenue and
non-GAAP operating income (loss) established by the Compensation Committee. See
Attachment 1, “Percentage of Target Pool Earned,” for the applicable performance
goals and methodology for calculating the Target Pool.

 

  5.5 Individual Performance Adjustment Factor

 

  5.5.1 President/CEO

The Compensation Committee will evaluate the performance of the President/CEO at
the conclusion of the fiscal year based upon the achievement of Company
financial goals and individual performance and may apply an Individual
Performance Adjustment Factor to be used to calculate the President/CEO’s final
award payout under the Plan.

 

  5.5.2 Other Participants

The President/CEO will assess the performance of participants in the Plan other
than himself at the conclusion of the fiscal year based upon each participant’s
individual achievements. The President/CEO may recommend an Individual
Performance Adjustment Factor for each participant to the Compensation
Committee. The Compensation Committee will review and approve the Performance
Adjustment Factor to be used to calculate each participant’s final award payout
under the Plan.

 

2



--------------------------------------------------------------------------------

6.0 Determination of Award Amounts

The number of shares to be awarded to a participant shall be determined by the
Compensation Committee following the end of the fiscal year by multiplying
(1) the participant’s Target Share Award by (2) the percentage of the “Target
Pool Earned” and by (3) the participant’s Individual Performance Adjustment
Factor, if applicable. See Attachment 2 for a sample calculation of an
individual participant’s award payout. Any such shares awarded to a participant
will be fully vested and will be issued under and charged against the applicable
share limits of the 2006 Plan. Such shares will be issued no earlier than 3 days
nor later than 30 days following the Company’s earnings release for fiscal 2010.

 

7.0 Other Plan Provisions

7.1 Tax Withholding. Shares issued in respect of an award hereunder are subject
to applicable taxes at the time of payment, and payment of such taxes is the
responsibility of the participant. Subject to Section 8.1 of the 2006 Plan, upon
any distribution of shares of the Company’s common stock in payment of an award
hereunder, the Company shall automatically reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value (with the “fair market value” of such
shares determined in accordance with the applicable provisions of the 2006
Plan), to satisfy any withholding obligations of the Company or its subsidiaries
with respect to such distribution of shares at the minimum applicable
withholding rates. In the event that the Company cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of an award hereunder, the
Company (or a subsidiary) shall be entitled to require a cash payment by or on
behalf of the participant and/or to deduct from other compensation payable to
the participant any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

7.2 Restrictions on Transfer. Neither the participant’s award hereunder, nor any
interest therein or amount or shares payable in respect thereof may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily.

7.3 Termination of Employment. Notwithstanding any other provision herein, a
participant must be employed with the Company or one of its subsidiaries on the
date on which shares are issued in payment of awards under the Plan to be
eligible to receive payment with respect to his or her award. If a participant’s
employment with the Company or a subsidiary terminates for any reason (whether
voluntarily or involuntarily, due to his death or disability, or otherwise)
prior to the payment date, the participant’s award under the Plan will terminate
and the participant will have no further rights with respect thereto or in
respect thereof.

7.4 No Right to Continued Employment. Participation in the Plan does not
constitute a guarantee of employment or interfere in any way with the right of
the Company (or any subsidiary) to terminate a participant’s employment or to
change the participant’s compensation or other terms of employment at any time.
There is no commitment or obligation on the part of the Company (or any
subsidiary) to continue any bonus plan (similar to the Plan or otherwise) in any
future fiscal year.

 

3



--------------------------------------------------------------------------------

7.5 No Stockholder Rights. The participant shall have no rights as a stockholder
of the Company, no dividend rights and no voting rights, with respect to his or
her award hereunder and any shares underlying or issuable in respect of such
award until such shares are actually issued to and held of record by the
participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate.

7.6 Adjustments. The Compensation Committee may, in its sole discretion, adjust
performance measures, performance goals, relative weights of the measures, and
other provisions of the Plan to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, or (3) the effects of any special charges to the
Company’s earnings, or (4) any other similar special circumstances.

 

Attachments:    1.    Percentage of Target Pool Earned FY 2010    2.    Example
of Individual Calculation/Formula for Payment

 

4



--------------------------------------------------------------------------------

Attachment 1

Percentage of Target Pool Earned

FY2010

Bonus payout 100% Financial

 

a)

   70%       80%       90%       100%   

b)

   base+ $ 14.6    M    base+ $ 15.7    M    base+ $ 16.8    M    base+ $ 18.0
   M

a)

   40%       50%       60%       70%   

b)

   base+ $ 11.9    M    base+ $ 12.9    M    base+ $ 13.8    M    base+ $ 14.6
   M

a)

   20%       25%       30%       35%   

b)

   base+ $ 5.9    M    base+ $ 7.4    M    base+ $ 7.9    M    base+ $ 10.7    M

a)

   0%       10%       15%       20%   

b)

   baseline       base+ $ 1.6    M    base+ $ 4.0    M    base+ $ 6.2    M   
100%       103%       107%       111%       Net Revenue - Percentage of baseline

 

Notes: a)    Percentage of target pool earned b)    Improvement over Non-GAAP
Operating Income (Loss) baseline

 

5



--------------------------------------------------------------------------------

Attachment 2

 

 

    Example:

 

            

    Annual Base Salary

     :        $225K     

    Target Incentive

     :        35%     

    Target Share Award

     :        10,500 RSU’s     

    $225K

   X    35%   /    $7.50   =        10,500      ã       ã      ã              ã
    

Annual Base

Salary

      Target


Incentive

     Share


Value

    

    Target

Share Award

           

Components:

 

                    

Results

 

      

1.

   Net Revenue - % of Baseline      100%     

2.

   Non-GAAP Operating Income      Base + $11.9M     

3.

   % of Target Pool Earned (See Matrix -Attachment 1)    40%     

4.

   Individual Performance Adjustment Factor      95%     

Final Award Calculation:

 

       

    10,500

   x    40%   x    95%   =    3,990 RSU’s      ã       ã      ã              ã
    

Target Share

Award

      Target Pool


Earned

     Performance
Adjustm’t Factor     

Final Stock

    Award

  

 

6